Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Smith on 6-8-10.
The application has been amended as follows: 

IN THE CLAIMS:
Claim 1, line 7-8, ‘the chamber’ was changed to ‘a chamber’;
	Line 8, ‘the abrasive’ was changed to ‘a polishing’;
	Line 19, ‘abrasive’ was changed to ‘polishing’;
	Line 22, ‘abrasive’ was changed to ‘polishing’;
	3rd line from the last line of claim 1, ‘abrasive’ was changed to ‘polishing’.
Claim 10, line 2, delete [a mixer module that] and insert therefore --- the mixer module of claim 1, wherein the mixer module ---;
	Line 11, ‘abrasive’ was changed to ‘polishing’;
Line 14, ‘abrasive’ was changed to ‘polishing’;
line 16, delete [of claim 1, ].



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
June 10, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723